Citation Nr: 0617401	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  02-15 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a gunshot wound to the left knee. 

3.  Entitlement to an effective date prior to June 9, 2000 
for a 100 percent evaluation for post-traumatic stress 
disorder (PTSD). 

4.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities prior 
to June 9, 2000. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from January 1966 to January 
1968.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal of rating decisions of the New York, New 
York, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran's appeal was previously before the Board in June 
2004.  The issues at that time were entitlement to service 
connection for a back disability, entitlement to an 
evaluation in excess of 50 percent for PTSD, entitlement to 
an evaluation in excess of 10 percent for the residuals of a 
gunshot wound of the left knee, and entitlement to a total 
rating based on individual unemployability due to service 
connected disabilities.  The Board granted a 100 percent 
evaluation for the veteran's PTSD, remanded the issues of 
service connection for a back disability and entitlement to 
an increased evaluation for a left knee disability, and found 
that the issue of entitlement to a total rating based on 
individual unemployability was rendered moot by the 100 
percent evaluation for PTSD.  

After the appeal was returned to the RO, a July 2004 rating 
decision assigned an effective date of June 9, 2000 for the 
100 percent evaluation for PTSD.  The veteran submitted a 
notice of disagreement with this effective date, and in the 
alternative sought a 100 percent evaluation prior to June 9, 
2000 on the basis of a permanent and total evaluation based 
on unemployability.  The RO has denied effective dates for 
these issues, and as the development requested for the low 
back and left knee issues has been completed, the veteran's 
appeal has been returned to the Board for further review.  

The veteran was formerly represented by a private attorney in 
this appeal.  In an April 2006 letter from the Board, he was 
informed that his attorney had retired from the practice of 
law.  The veteran was notified that he had the right to 
obtain additional representation, and he was given 30 days to 
respond.  The veteran has not replied to this letter.  
Therefore, the Board will proceed with consideration of his 
appeal. 


FINDINGS OF FACT

1.  A current back disability is not related to a disease or 
injury in service. 

2.  There is no relationship between the veteran's service 
connected left knee disability and a current low back 
disability.  

3.  Residuals of a gunshot wound to the left knee are 
productive of slight impairment, with full range of motion 
and normal muscle function; the gunshot wound.

4.  The gunshot wound was deep penetrating but healed with 
good functional results and no cardinal signs or symptoms of 
muscle disability; or evidence of fascial defect, atrophy, 
impaired tonus, or retained metallic fragments.

5.  The veteran's claim for an increased evaluation for his 
service connected PTSD was received on June 9, 2000.  

5.  Total social and occupational impairment due to PTSD was 
demonstrated on or after June 9, 2000.  

6.  Prior to June 9, 2000, the veteran's service connected 
disabilities were PTSD, evaluated as 50 percent disabling, 
and a left knee disability, evaluated as 10 percent 
disabling.  The veteran had a combined evaluation of 60 
percent.  

7.  The veteran was gainfully employed until at least June 9, 
2000.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service, may not be presumed to have been incurred due to 
service, and was not proximately due to or a consequence of a 
service connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2005).  

2.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a gunshot wound of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.56, 4.59, 4.71a, Code 5257, 
5260, 5261, 5314 (2005). 

3.  The criteria for an effective date prior to June 9, 2000 
for a 100 percent evaluation for PTSD have not been met.  
38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411 (2005). 

4.  The criteria for entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities prior to June 9, 2000 have not been met.  38 
C.F.R. §§ 3.340, 3.400, 3.341, 4.16 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the veteran's initial claim was submitted prior 
to the enactment of the VCAA.  Therefore, notification prior 
to the initial adjudication was impossible.  

Steps have been taken to remedy the lack of preadjudication 
VCAA notice.  The July 2004 Board remand specifically 
requested that the veteran be provided with VCAA notification 
for the issues of service connection for a back disability 
and an increased evaluation for a left knee disability.  This 
was accomplished in a July 2004 letter, which told the 
veteran what evidence was needed to substantiate both of 
these claims.  The veteran was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.  Finally, this letter requested that the 
veteran submit any evidence in his possession that pertained 
to his claim.  

As the notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
appellant's claim was readjudicated by the RO in September 
2005, after proper VCAA notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Neither of the VCAA notice letters contained information 
regarding the assignment of an effective date for an award of 
compensation for service connection or an increased rating.  
However, as the veteran's claims are being denied and no 
effective date will be assigned, the failure to provide the 
veteran with this information cannot possibly result in any 
harm to his claim.  The denial of his claim of service 
connection also means that a percentage rating will not be 
assigned, thus that element of Dingess notice is not 
implicated in this case.  A percentage rating has already 
been assigned for the left knee disability.  38 U.S.C.A. 
§ 1311 (West 2002 & Supp. 2005).

The Board observes that the veteran has not been provided 
with VCAA notification regarding his claims for an earlier 
effective date.  In spite of these omissions, the Board finds 
that remand for additional notification is not required.  In 
Dingess v. Nicholson, the Court held that "the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, [VCAA] notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, further VCAA notice is not 
required.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  The veteran's service medical records have been 
obtained.  VA has afforded the veteran medical examinations 
and obtained a medical opinion.  All VA and private treatment 
records identified by the veteran have been obtained, as have 
records from the Social Security Administration (SSA).  As 
there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to assist provisions of the VCAA have been met. 


Service Connection

The veteran contends that he has developed a low back 
disability as a result of his service connected left knee 
disability.  He argues that the change in his gait has 
injured his back and resulted in the development of a chronic 
disability. 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The current evidence shows that there are degenerative 
changes of the veteran's lumbar spine.  If arthritis becomes 
manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of arthritis during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in questions.  Id. 

In addition to service connection on a direct basis, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The service medical records are negative for evidence of a 
low back disability.  The December 1967 discharge examination 
found that the veteran's spine was normal.  

After discharge from service, the veteran was afforded VA 
examinations in March 1968 and April 1973.  Each of these 
examinations was negative for a back disability.  

The initial evidence of a low back disability is found in an 
October 1996 VA examination.  It was noted to be painful and 
problematic, particularly over the past three to five years.  
A recent VA orthopedic assessment for this and other 
complaints included a negative X-ray study of the lumbosacral 
spine.  Following the examination, the assessment was chronic 
back and left hip pain with preserved motion.  

A November 1999 private X-ray study revealed a spur formation 
at L4 and L5, retrolisthesis of L4 and L5, and foraminal 
encroachment at L4 and L5. 

VA treatment records from July 2000 show that the veteran was 
seen for complaints of knee and back pain.  On examination, 
there was tenderness to palpation diffusely throughout the 
lumbar spine area, and tenderness of the sacroiliac joints 
bilaterally.  There was also a midline spinous process 
tenderness, and tenderness of the paraspinal musculature from 
about L1 to L5.  The impression was low back pain, left knee 
instability, and hip pain.  The examiner opined that the 
veteran's hip pain was mostly related to the back.  However, 
an opinion as to the etiology of the veteran's back 
disability was not offered.  An X-ray study obtained at this 
time revealed minimal degenerative arthritic changes of the 
lower lumbar vertebral bodies, with no compression fractures.  

The veteran was afforded a spine VA examination of the spine 
in December 2000.  He reported lower lumbar pain, and 
complained of stiffness of his back.  The veteran reported a 
slip and fall injury in 1971, and an injury in June 2000 
while lifting a heavy box.  The claims folder was reviewed in 
conjunction with the examination.  

After the examination, the diagnosis was a history of chronic 
lower back pain with muscle spasm and limitation of movement 
of the lumbar spine.  The examiner opined that the veteran's 
back disability had "no correlation to" his service 
connected left knee disability.  In an addendum the examiner 
stated that the back disability was primarily due to 
degenerative disease of the spine with foraminal encroachment 
at L4 to L5, as noted in the November 1999 X-ray study. 

December 2000 VA treatment records show that the veteran was 
seen for complaints of low back, buttock and leg pain.  The 
veteran reported that he used a chiropractor who told him his 
spine was "all out of whack" because of his knee 
disability.  

January 2001 VA neurosurgery records state that the veteran 
complained about his back and hips.  He reported an old 
gunshot wound of the left knee, and indicated that this 
caused pain in his back, hip, and right arm, and that it 
would wake him up in the night.  A physical examination was 
not conducted at this time, but a magnetic resonance imaging 
(MRI) study of the low back was completed.  This revealed 
mild degenerative disc changes, a suggestion of facet 
arthropathy at L4 to L5 and L5 to S1, and no evidence of disc 
herniation.  

VA records from August 2001 state that the veteran was seen 
for complaints of back pain.  The veteran said that the pain 
had begun several years earlier, and had all started after a 
fall in the 1970's.  Additional records dated in August 2001 
include an assessment of low back pain probably secondary to 
the mild degenerative disc changes. 

Records of the veteran's treatment by a chiropractor were 
received in November 2002.  These records show treatment for 
complaints that include low back pain.  They do not contain 
an opinion as to the etiology of this pain.  

The evidence demonstrates the presence of a current low back 
disability, and degenerative changes have been found on X-ray 
and MRI studies.  However, service medical records are 
negative for low back complaints, and the existence of this 
disability was first demonstrated years after discharge from 
service.  The veteran has not reported the presence of back 
symptoms until years after service.  There is no medical 
opinion that relates the veteran's current disability to a 
disease or injury in service, and the veteran has not 
contended otherwise.  Therefore, entitlement to service 
connection on a direct basis is not warranted.  

The veteran's primary contention has been that the back 
disability is secondary to his service connected left knee 
disability.  He states that he was told by his chiropractor 
that his back disability is related to his left knee 
disability.  However, the treatment records from the 
veteran's chiropractor have been obtained, and they do not 
contain an opinion regarding the etiology of the back 
disability.  The veteran's report of what the chiropractor 
told him does not constitute a competent medical opinion, but 
is in the nature of medical hearsay.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

In contrast, in December 2000 a VA doctor examined the 
veteran, reviewed the medical evidence contained in his 
claims folder, and concluded that there was no relationship 
between the veteran's back disability and his left knee 
disability.  There are no medical opinions to the contrary.  

The January 2001 records merely record the veteran's theory 
that the back and knee disabilities are related.  As a lay 
person the veteran is not competent to express an opinion as 
to medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The veteran's theory is not transformed into a 
competent medical opinion merely by virtue of being 
transcribed by a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

As there is no competent medical opinion that relates the 
veteran's service connected left knee disability to his low 
back disability, the preponderance of the evidence is against 
the grant of service connection on a secondary basis. 


The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but the evidence it not in equipoise, reasonable 
doubt does not arise, and the claim is denied.  

Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  If there is a 
question as to which of two evaluations should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Entitlement to service connection for the residuals of a 
gunshot wound to the left knee with a 10 percent evaluation 
was established in a May 1968 rating decision.

The evaluation for the veteran's left knee disability was 
reduced to zero in a June 1973 rating decision, effective 
from September 1973.  The current 10 percent evaluation was 
assigned in a December 1996 rating decision.

The RO has evaluated the residuals of a gunshot wound to the 
left knee under 38 C.F.R. § 4.41a, Diagnostic Code 5257, the 
rating code for impairment of the knee.  Under that code, 
impairment of the knee resulting in severe recurrent 
subluxation or lateral instability is evaluated as 30 percent 
disabling.  Moderate impairment of the knee due to recurrent 
subluxation or lateral instability is evaluated as 20 percent 
disabling.  Slight impairment merits a 10 percent evaluation.

The evidence demonstrates some degenerative changes of the 
left knee.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate codes for the specific joint or joints 
involved.  If the limitation of motion is noncompensable, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation is merited for X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations.  A 10 percent evaluation is merited for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

Limitation of extension of the knee to 45 degrees is 
evaluated as 50 percent disabling.  Limitation of extension 
to 30 degrees receives a 40 percent evaluation.  20 degrees 
of extension is evaluated as 30 percent disabling.  
Limitation of extension to 15 degrees merits a 20 percent 
evaluation.  Limitation of extension to 10 degrees is 
evaluated as 10 percent disabling.  Limitation of extension 
to 5 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5261.  

Flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5260.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

The General Counsel subsequently held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

VA treatment records dated in July 2000 show that the veteran 
was seen with several complaints, including left knee pain.  
He also complained of left knee instability, and said that it 
had occasionally given way and caused him to fall during the 
past 30 years.  The knee was not very painful except at these 
times.  He did not have any locking, clicking, or popping.  
The veteran wore a sleeve brace.  On examination, the veteran 
had 4+/5 strength of the quads and hamstrings.  The diagnoses 
included left knee instability, and he was given a new brace. 

The veteran was afforded a VA examination of his left knee in 
December 2000.  He reported pain, stiffness, swelling, heat, 
and redness, without instability.  He wore a brace for this 
disability.  The veteran indicated that he would experience 
flare-ups with walking or weight bearing for a long period of 
time.  He did not have any subluxation.  On examination, 
there was a scar on the anterior aspect of the left knee from 
the gunshot wound.  Flexion was to 120 degrees with 
crepitation on movement.  The Drawer test and McMurray's test 
were negative.  There was minimal tenderness on motion of the 
left knee, with no limitation of movement, edema, effusion, 
or instability.  The diagnosis was degenerative arthritis of 
the left knee.  

VA treatment records from December 2000 indicate that the 
veteran had a history of low back, buttock, and leg pain that 
had recently become worse.  The history of the gunshot wound 
to the knee was noted.  This was said to have been surgically 
repaired, but he required a knee brace as this knee tended to 
be weak.  

VA treatment records dated through 2002 show occasional 
complaints of left knee pain.  

The veteran underwent a VA examination of his left knee 
disability in August 2005.  The examiner reviewed the history 
of the veteran's injury, including the service medical 
records.  His initial injury had been sustained in November 
1966.  It was a penetrating wound one inch above the left 
patella, which penetrated to the femur without fracture.  The 
bullet was excised and the wound was sutured.  He was treated 
with elevation of the leg and physical therapy, and the 
veteran was ambulating by December 1966.  

On examination, the veteran reported symptoms that included 
giving way on a daily basis, stiffness and pain.  He denied 
instability, and said there were no locking episodes.  His 
disability did not affect motion of the joint or result in 
flare-ups.  His gait was described as normal, and there was 
no evidence of abnormal weight bearing.  Range of motion was 
from zero to 140 degrees.  There was no additional loss of 
motion on repetitive use or due to pain.  The veteran did not 
have crepitation, instability, a patellar abnormality, or a 
meniscus abnormality.  

A March 2003 X-ray study was reviewed, which revealed 
moderate narrowing of the left knee joint space and evidence 
of Pellegrini-Stieda disease.  The report described 
Pellegrini-Stieda disease as ossification of the superior 
medial collateral ligament.  The diagnosis was mild 
degenerative joint disease of the left knee and Pellegrini-
Stieda of the left knee.  The effects on the veteran's daily 
activities were described at mild to none.  Weakness was 
noted, but no uncertainty of movement, or increased 
fatigability.  

An examination of the muscle groups adjoining the knee was 
also conducted in August 2005.  The wound was not a through 
and through wound, and there had been no infection of the 
wound site with the initial injury.  The examiner indicated 
that there were no associated bone, nerve, vascular, or 
tendon injuries, and no flare-ups of muscle injury residuals.  
There was no loss of deep fascia or muscle substance, and no 
atrophy or intermuscular scarring.  Muscle function was 
normal in terms of endurance and comfort.  The scar was not 
painful or adherent.   The examiner found that there were no 
residuals of nerve or tendon damage, and no bone damage.  He 
said that there had been no muscle injured, destroyed, or 
traversed.  The diagnosis was of a normal muscle.  

The evidence indicates that the veteran experiences giving 
way of the left knee, accompanied by pain.  He has also 
complained of instability.  However, the December 2000 VA 
examination was negative for objective evidence of 
instability, as was the August 2005 examination.  The effects 
on the veteran's daily activities were from mild to none.  
The Board finds that these symptoms more nearly resemble 
those of slight impairment, which merits continuation of the 
10 percent evaluation now in effect.  

The Board has considered entitlement to an increased 
evaluation under the rating codes for limitation of motion, 
but an increase under these codes is not merited.  Normal 
range of motion of the knee is zero degrees of extension, and 
140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.  
The August 2005 examination found that the veteran had a 
range of motion from zero to 140 degrees.  This was not 
reduced by pain, repetitive use, or other functional factors.  
Some weakness was noted, but no incoordination or increased 
fatigability.  Therefore, an increased rating based on 
limitation of motion may not be assigned.  38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Codes 5260, 5261.  

Separate ratings cannot be assigned under Diagnostic Codes 
5003, 5260, or 5261, because the most recent evidence shows 
no limitation of knee motion, compensable or otherwise.

Finally, entitlement to an increased evaluation based on the 
rating codes for muscle injury has been considered, but the 
evidence does not support an increase on this basis.  

The criteria for rating muscle injuries are contained in 
38 C.F.R. § 4.56, and read as follows:

The criteria for evaluating muscle injuries are as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.

(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:

(1) Slight disability of muscles--(i) 
Type of injury. Simple wound of muscle 
without debridement or infection. (ii) 
History and complaint. Service department 
record of superficial wound with brief 
treatment and return to duty. Healing 
with good functional results. No cardinal 
signs or symptoms of muscle disability as 
defined in paragraph (c) of this section. 
(iii) Objective findings. Minimal scar. 
No evidence of fascial defect, atrophy, 
or impaired tonus. No impairment of 
function or metallic fragments retained 
in muscle tissue.

(2) Moderate disability of muscles--(i) 
Type of injury. Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection. (ii) History and complaint. 
Service department record or other 
evidence of in-service treatment for the 
wound. Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles. (iii) Objective 
findings. Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue. 
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of 
muscles--(i) Type of injury. Through and 
through or deep penetrating wound by 
small high velocity missile or 
large[[Page 348]]low-velocity missile, 
with debridement, prolonged infection, or 
sloughing of soft parts, and 
intermuscular scarring. (ii) History and 
complaint. Service department record or 
other evidence showing hospitalization 
for a prolonged period for treatment of 
wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section and, if present, evidence of 
inability to keep up with work 
requirements. (iii) Objective findings. 
Entrance and (if present) exit scars 
indicating track of missile through one 
or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of 
muscles compared with sound side. Tests 
of strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles--(i) 
Type of injury. Through and through or 
deep penetrating wound due to high- 
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring. (ii) 
History and complaint. Service department 
record or other evidence showing 
hospitalization for a prolonged period 
for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements. (iii) Objective 
findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track. Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area. 
Muscles swell and harden abnormally in 
contraction. Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function. If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile. (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle. (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests. (D) 
Visible or measurable atrophy. (E) 
Adaptive contraction of an opposing group 
of muscles. (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle. (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile. 
38 C.F.R. § 4.56.

The recent VA examination shows that the veteran's gunshot 
wound was in the area of Muscle Group XIV.  38 C.F.R. § 4.73, 
Diagnostic Code 5314.  Under that code, a slight injury 
warrants a noncompensable evaluation, a moderate injury a 10 
percent rating, a moderately severe rating a 30 percent 
rating, and a severe rating a 40 percent rating.  Thus a 
higher rating would require a moderately severe injury.

The most recent examination, however, shows that the 
veteran's gunshot wound lacks most of the symptomatology and 
history necessary for even a moderate rating.  While the 
injury was deep penetrating, the veteran was able to return 
to duty fairly quickly, and there were no reports of any of 
the cardinal signs of muscle injury.  Treatment did not 
involve debridement and there was no reported infection.  The 
recent examination demonstrated no reported fascial defect or 
atrophy, and X-rays or other examinations have not shown 
retained metallic fragments.

The August 2005 examination found that no muscles had been 
injured, and that muscle function was normal.  The diagnosis 
was of a normal muscle.  Therefore, entitlement to an 
increased evaluation on the basis of muscle injury is not 
shown.  

As just discussed the preponderance of the evidence is to the 
effect that the knee disability does not meet or approximate 
the criteria for an increased rating.  38 C.F.R. §§ 4.7, 4.21 
(2005).  As such, reasonable doubt does not arise and the 
claim is denied.  38 U.S.C.A. § 5107(b).

Earlier Effective Dates and Entitlement to TDIU

The veteran contends that he is entitled to an effective date 
prior to June 9, 2000, for a 100 percent evaluation for his 
PTSD.  In the alternative, he seeks a total rating based on 
individual unemployability due to service connected 
disabilities prior to that date.  As these issues are 
related, the Board will consider them together. 

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  

However, the effective date of an increase in disability 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  
Otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).  

Furthermore, where a veteran: (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a TDIU.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
Therefore, the Board must also review the record to see if 
there are any unaddressed claims for a total rating.  

The record indicates that entitlement to a total rating based 
on unemployability due to service connected disabilities was 
previously denied in a May 1983 Board decision.  This 
decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1105 (2005).  

Entitlement to a total rating was denied again in a December 
1984 rating decision.  The veteran did not submit a notice of 
disagreement with this decision, and it is also final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2005). 

Entitlement to an evaluation in excess of 50 percent for PTSD 
was denied in a December 1996 rating decision.  The veteran 
did not submit a notice of disagreement with this decision, 
and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

The only medical evidence of record dated subsequent to the 
December 1984 rating decision is reports of VA examinations 
conducted in May 1985 and December 1996.  The VA examiners do 
not opine that the veteran was unemployable.  In fact, the 
December 1996 report notes that the veteran was currently 
employed.  The veteran did not tell the examiner he was 
unable to work.  Therefore, there are no statements from the 
veteran or medical evidence that would constitute an 
unaddressed claim for a total rating based on 
unemployability.  See 38 C.F.R. § 3.157 (2005) (providing 
that medical records can constitute a claim for increase)

The veteran's claim for a total rating based on individual 
unemployability due to service connected disabilities was 
received on August 4, 2000.  His claim for an increased 
evaluation for PTSD was received on June 9, 2000.  Therefore, 
there is the possibility that a 100 percent evaluation for 
PTSD may be assigned for up to one year prior to June 9, 
2000, if it is factually ascertainable that an increase in 
disability had occurred during that period.  

In regards to entitlement to an earlier effective date for 
PTSD, the only relevant medical evidence of record dated 
between the final December 1996 rating decision and the June 
9, 2000 effective date for his 100 percent evaluation are VA 
treatment records dated May 2000.  These records show that 
the veteran was employed, had been married for nine years, 
and described his home life as "fine, I guess".  He was 
alert and oriented, and in no apparent distress.  The veteran 
denied suicidal and homicidal ideations.  These records 
indicate that a mental consult was ordered.  This was 
apparently conducted in July 2000.  The July 2000 consult 
showed that the veteran continued to work.  A score on the 
Global Assessment of Functioning was not offered.  

PTSD is evaluated under the General Rating Formula for Mental 
Disorders.  Under this formula, a 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004) 

The May 2000 treatment records showed that the veteran was 
employed and had satisfactory family relationships.  He was, 
thus, not experiencing total occupational and social 
impairment.  As late as the August 2000 TDIU claim, the 
veteran reported that he was working 40 hours a week.

There is no medical opinion that the veteran had total 
impairment prior to June 9, 2000.  As such the evidence is 
against finding total occupation or social impairment prior 
to that date.  There is no basis for awarding an earlier 
effective date for the 100 percent evaluation for PTSD.  
38 C.F.R. § 3.400(o)(2).  

Similarly, the evidence does not demonstrate entitlement to a 
total rating based on unemployability due to service 
connected disabilities prior to June 9, 2000.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  

A total rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. Part 3, 
§§ 3.340, 4.16(a).  However, a total rating based on 
individual unemployability may still be assigned to a veteran 
who fails to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b).

In the present case, the December 1996 rating decision shows 
that the veteran's only two service connected disabilities 
were his PTSD, evaluated as 50 percent disabling, and his 
left knee disability, evaluated as 10 percent disabling.  The 
veteran had a combined evaluation of 60 percent.  Because 
these conditions are of a common etiology, he met the 
percentage requirements for TDIU.  38 C.F.R. § 4.16(a).  

The evidence, however, shows that the veteran was gainfully 
employed.  The December 1996 VA examination notes that the 
veteran was employed, as do the May 2000 VA treatment 
records.  

The veteran's August 2000 claim for a total rating also shows 
that he continued to be employed, working 40 hours per week 
and earning $1,600 per month.  As the veteran was gainfully 
employed, entitlement to a total rating prior to that date is 
not demonstrated prior to June 9, 2000.  


ORDER

Entitlement to service connection for a back disability is 
denied. 

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a gunshot wound to the left knee is denied. 

Entitlement to an effective date prior to June 9, 2000 for a 
100 percent evaluation for PTSD is denied. 

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities prior 
to June 9, 2000 is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


